Citation Nr: 1456195	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for an appendectomy scar. 

2. Entitlement to a rating in excess of 20 percent for right knee chondromalacia with arthritis (right knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to June 1992 and from October 1993 to November 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In October 2014, a central office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

A November 2009 rating decision increased the rating for the Veteran's appendectomy scar to 10 percent, effective March 21, 2008, the date of the claim for increase.  The Veteran did not did not express disagreement with the effective date, and the issue is not before the Board.  However, as that grant did not represent a total grant of benefits sought on appeal with regard to the rating assigned, the claim for increase remains before the Board.

The Veteran's representative submitted the Veteran's VA Form 21-22 appointing DAV as his representative in October 2014 (the same day as the Board hearing).  In the cover letter, the representative requested the Veteran's claims file be forwarded to the representative after it was processed.  The Board notes this letter appears to be a form letter submitted with the VA Form 21-22, and the representative did not actually anticipate reviewing the file after the Board hearing was held.  The representative's thorough representation of the Veteran during the hearing makes it apparent he carefully reviewed the claims file prior to the hearing.  As such, adjudication can proceed without the claims file being returned to the representative.  

In his January 2010 substantive appeal, the Veteran reported his service-connected right knee disability caused low back pain.  The issue of service connection for a low back disability secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. During the period on appeal, the Veteran's service-connected appendectomy scar on his trunk, measuring less than 929 square centimeters, has been manifested by pain, but not a frequent loss of covering of skin over the scar.

2. During the period on appeal, the Veteran's service-connected right knee disability has been manifested by pain, X-ray evidence of arthritis, and moderate instability, occasional locking, weakness, and effusion, but not by flexion limited to 60 degrees or less, extension limited to 5 degrees or more, dislocation of the semilunar cartilage, ankylosis, impairment of tibia and fibula, or genu recurvatum.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for an appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2007) (2014).

2. A separate 10 percent rating for degenerative arthritis of the Veteran's service-connected right knee disability is warranted; a rating in excess of 20 percent for instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in April 2008 and May 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The April 2008 and May 2008 letters complied with these notice requirements.

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's VA treatment records have been secured.  VA examinations were performed in connection with his knee claim in May 2008, March 2010, and January 2014.  In his August 2009 notice of disagreement and January 2010 substantive appeal, the Veteran asserted his May 2008 VA knee examination was inadequate for rating purposes because the examiner did not use a goniometer to measure his knee range of motion, resulting in inaccurate measurements.  He has not alleged the March 2010 and January 2014 examinations were inadequate for rating purposes.  The Board finds, taken together, the May 2008, March 2010 and January 2014 examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

VA examinations were performed in connection with the Veteran's scar claim in May 2008 and January 2014.  In his August 2009 notice of disagreement and January 2010 substantive appeal, the Veteran asserted his May 2008 VA scar examination was inadequate for rating purposes because the examiner performed a cursory examination.  The Board finds that a remand for another examination is not necessary.  The May 2008 examiner obtained a reported history from the Veteran and conducted a thorough examination, noting the Veteran's reported symptoms and his clinical findings.  The examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  Accordingly, the Board finds the examination report adequate for adjudication purposes.  The Veteran has not alleged the January 2014 examination is inadequate for rating purposes.  The Board finds the January 2014 examination report also contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 Board hearing, the undersigned asked questions of the Veteran and his representative to ascertain the nature of the Veteran's knee disability and appendectomy scar.  His testimony reflects knowledge of the elements necessary to substantiate his claims, generally an increase in severity.  He also indicated all of his VA treatment records were associated with the claims file.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The RO has rated the Veteran's service-connected appendectomy scar under the provisions of Diagnostic Codes 7805 (2007) 7804 (as amended October 23, 2008) and service-connected right knee disability under the provisions of Diagnostic Code 5257 during the period on appeal. 

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran filed claims for increased ratings for his service-connected appendectomy scar and right knee disability in March 2008.  

A March 2008 VA primary care intake note shows he complained of increased knee pain and his appendectomy scar.  He indicated the scar gave him problems when he sat up or stood up from a seated position.  He said the discomfort lasted for a period of minutes and then resolved spontaneously.  On examination, there was no right knee swelling, redness, tenderness, or limitation of motion.  He reported right knee pain, but there was no instability or crepitation.  The physician noted there was mild discomfort on palpation of the Veteran's appendectomy scar.  An X-ray showed degenerative changes of the Veteran's right knee and lumbar spine.

In a March 2008 statement, the Veteran reported experiencing increased right knee pain and a decreased range of motion.  He reported his appendectomy scar was painful upon body movement.  

As noted, the Veteran was provided a VA knee examination in May 2008.  The Veteran indicated he did not have weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation of his right knee.  He reported having sharp right knee pain caused by physical activity two times a day, lasting a quarter of an hour.  He rated the pain level as 3 out of 10.  It was relieved by rest.  He could function without medication during the periods of pain.  The Veteran indicated the knee pain caused him to change some of his physical exercises. 

On examination, his posture and gait were within normal limits.  There were no signs of any abnormal weight bearing.  He did not use any assistive devices or ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was also no locking pain, genu recurvatum or crepitus.  Stability tests of the right knee were within normal limits. A medial and lateral meniscus test was also within normal limits.  Right knee chondromalacia with arthritis was diagnosed.  

The Veteran was provided a VA scar examination in May 2008.  He reported his appendectomy scar caused occasional discomfort.  There was no functional impairment.  On examination, there was a level scar on the Veteran's lower right quadrant measuring 7 cm by 1.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  There was no burn scars or scars of the face present.  The examiner noted that the scar did not affect the Veteran's daily activity.

In a November 2008 statement, the Veteran requested new examinations for his knee and appendectomy scar.  He asserted his knee range of motion measurements were inaccurate.  He also asserted his appendectomy scar was manifested by residual keloid, discoloration, and abnormal texture.  

In his August 2009 notice of disagreement, the Veteran asserted his VA examinations were inadequate for rating purposes.  His reported the examiner performing his knee evaluation judged his range of motion without a measuring device (goniometer).  He reported his appendectomy scar was large, abnormally textured, and discolored.  He reported both disabilities caused him pain.  He reported his appendectomy surgery was performed in an emergency fashion at a German hospital.  He reasserted his concerns in a September 2009 statement. 

A March 2009 VA primary care note indicates there was no edema of his extremities.  He was in no acute distress.  He was diagnosed with chronic knee pain.  

In his January 2010 substantive appeal, the Veteran again asserted his VA examinations were inadequate for rating purposes.  He again noted his appendectomy surgery occurred on an emergency basis in a German hospital, rather than a U.S. facility.  He asserted the scar was overly large and caused pain routinely while he was sitting, standing, or exercising.  He also requested that his scar be evaluated under the amended scar provisions that became effective October 23, 2008.

A January 2010 VA primary care note show the Veteran reported scar discomfort and right knee pain.  The appendectomy scar was described as "unsightly and somewhat large" and was occasionally painful.  It is not clear whether the description came from the Veteran or his care provider, as it was listed under the Veteran's areas of concern.  He was diagnosed with an irregular shaped keloid scar on his right lower quadrant.  It was not raised, but slightly rough in texture.  A plastic surgery consultation was entered.  

A February 2010 VA orthopedic surgery consultation note shows the Veteran complained of right knee pain resulting from long periods of sitting, changing from a sitting to standing position, long periods of standing, kneeling, and walking longs distances.  He sometimes felt a catch on the anterior part of his knee.  The catching and locking occurred about once every 4 to 6 weeks.  He rated the pain as generally 3 out of 10.  He intermittently used over-the-counter pain medication.  He reported not noticing swelling, instability, or patella maltracking.  On examination, he ambulated without difficulty.  There was no swelling.  His patella had good tracking.  His strength was normal.  A varus and valgus stress was stable.  His range of motion was normal.  Measurements were not provided.  He had a bony protuberance over the tibial tubercle that was nontender.  McMurray's and Lachman tests were negative.  X-rays showed no changes from the March 2008 X-rays.  Right knee pain consistent with chondromalacia patella was diagnosed.  He was prescribed a knee brace.

The Veteran was provided another VA knee examination in March 2010.  He reported his right knee disability had progressively worsened.  He reported using pain medication, a brace, and exercise to treat it.  The Veteran reported his right knee giving way, instability, pain, stiffness, weakness, and a decreased speed of joint motion.  There was no incoordination or episodes of dislocation or subluxation.  The Veteran reported locking episodes happened several times a year.  He reported there was effusion one time.  There were not flare-ups of joint disease.  He was able to stand for more than an hour, but for less than 3.  He was able to walk between 1 and 3 miles.  He used a cane and brace occasionally. 

On examination, his gait was normal, but there was evidence of abnormal weight bearing.  There was right knee tenderness and bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind the knee, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons, or other knee abnormalities.  His right knee range of motion was 0 to 95 degrees.  There was no objective evidence of pain.  His range of motion was not limited after three repetitions.  There was not ankyloses.  An X-ray showed no changes from his March 2008 X-ray.  

The Veteran reported his right knee disability did not cause him to lose any time from work during the prior 12-month period.  The examiner diagnosed right knee chondromalacia with arthritis.  The examiner indicated the knee disability significantly affected the Veteran's occupation by causing pain.  The examiner noted it also mildly affected some of his usual daily activities, including his chores, shopping, exercise, sports, recreation, travel, and driving.  He had a reduced range of motion and reduced endurance.  The Veteran reported he stopped running, hiking, and playing basketball.   

An April 2010 VA primary care note indicates there was no edema of his extremities.  The Veteran reported knee pain and incisional discomfort.  He was diagnosed with chronic knee pain and Osgood-Schlatter's disease.  The note appears to indicate he would be referred for a plastic surgery consultation for his appendectomy scar.  November 2010, July 2011, May 2012, and March 2013 VA primary care notes show the Veteran continued to report knee pain and incisional discomfort, but indicate the Veteran's knee pain had decreased with the use of a knee brace.  The November 2010 note indicates the Veteran opted to not consult with plastic surgery about his diagnosed keloid scar, but still had discomfort.  He was referred for an orthopedic consultation for right knee pain on the medial aspect of the patella in March 2013.

An August 2013 VA orthopedic surgery consultation note shows the Veteran reported knee pain, which he rated as 5 out of 10.  He reported the pain was exacerbated by going up and down stairs and twisting motions.  He noted feeling unstable at times.  He endorsed the knee giving out, but denied any locking.  On examination, his gait was normal.  The knee was tender to palpation over the medial and lateral joint lines.  There was crepitus, but no effusion.  His strength was 4/5.  He had a "very pronounced" tibial tuberosities.  He was assessed with right knee pain secondary to chondromalacia.  An MRI was ordered to evaluate cartilage deficiencies.

An October 2013 orthopedic surgery outpatient note indicates the Veteran reported good days and bad days with regard to his right knee.  He continued to avoid high-impact activity.  The MRI showed chondromalacia of the patella, a medial meniscal tear of the posterior horn, and likely degenerative changes.  On examination, his right knee had a full range of motion.  There was crepitus.  There was no effusion.  He was stable to varus and valgus stress testing.  A McMurray's test was negative.  He was assessed with a medial meniscal tear and chondromalacia.  He was scheduled for an arthroscopy and possible partial meniscectomy, but a subsequent October 2013 note shows it was cancelled because he was having a neck problem.

The Veteran was provided another VA knee examination in January 2014.  The examiner noted a medial meniscus tear was diagnosed in August 2013.  The Veteran reported a slipping sensation and occasional sharp, but increasing pain while descending stairs.  He did not report flare-ups.

On examination, his right knee range of motion was 0 to 105 degrees without objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing.  The examiner noted there was functional loss and/or impairment, in the form of less movement than normal.  There was pain on palpation of the right knee.  His right knee strength was normal.  Stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran had shin splints at one time, but it's not clear if he did at the time of the examination or prior to then.  There were no current symptoms.  There was no evidence of acquired, traumatic genu recurvatum with weakness and insecurity in weight bearing.  The examiner noted the Veteran had a meniscal tear in the right knee, but had not had a meniscectomy.  The Veteran occasionally used a brace to reduce right knee pain.  The examiner noted the August 2013 MRI of the right knee showed a medial meniscus tear, small joint effusion, and osteophyte formation suggestive of remote Osgood-Schlatter's disease.  There was no significant patellar subluxation or tilt.  The examiner indicated the Veteran's knee disability impacted his ability to work by causing reduced endurance for prolonged standing and walking, lifting, and carrying. 

The Veteran was provided another VA scar examination in January 2014.  He reported the scar caused pain and discomfort.  He reported the pain was sharp at times, but dull at others.  On examination, the scar was not unstable.  The examiner noted the scar, located on the Veteran's trunk, was superficial and non-linear.  It measured 7 cm by 1.45 cm.  The approximate total area was 10.15 cm. The examiner found the scar did not result in a limitation of function, but did impact his ability to work based on the Veteran's reports.   He reported it affected his ability to lift, push or pull, exercise, and work in the yard.  The examiner noted his sensation was intact over the scar area and surrounding tissue.  

A March 2014 VA primary care nurse practitioner note shows the Veteran reported right knee pain and incisional discomfort related to his appendectomy scar. 

At the October 2014 Board hearing, the Veteran testified that he has right knee instability while walking, particularly while walking down stairs, but not while lying down, asserting VA examiners were not able to find it on examination.  He indicated he was employed full-time and had not lost any time because of his knee disability.  However, he noted his job requires a lot of walking, which causes him pain.  He indicated he uses a knee brace and cane to ambulate as needed.  He reported having difficult standing for prolonged periods of time, noting there was a sense of instability.  He also said kneeling causes a lot of pain.  He also reported a locking sensation.  He indicated the frequency had not changed from when he reported locking occurred several times a year during the March 2010 VA examination.  He said he also hears crackling.  He also hears popping while rising from a seated position.  With regard to his appendectomy scar, he reported a sharp pain, which he described as a "knife sensation," when he twists or bends in any direction, causing him decreased motion in every direction, including in his back.  He also reported skin flakes off his scar "occasionally," or once a month.  The Veteran's representative asserted the Veteran should be afforded separate ratings for right knee arthritis and his diagnosed meniscal tear.  He also asserted the Veteran's scar warranted an increased rating because it limited the range of motion of his back.

Appendectomy scar

As an initial matter, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  These amendments apply to applications for benefits received by VA on or after October 23, 2008.  In this case, the rating for the Veteran's residual scar disability arose out of his March 2008 claim for increase.  However the new regulations are applicable to claims pending prior to October 23, 2008 when, as here, the Veteran requests consideration under the amended regulations.  

The Veteran requested to be rated under the new regulations in his January 2009 substantive appeal, and the Board will consider whether the Veteran would receive a more favorable evaluation beginning on October 23, 2008, under the new diagnostic criteria, as the regulations specifically prohibit application of the revised regulations prior to October 23, 2008.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

For claims from before October 23, 2008, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars: area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

In October 2008, the regulations regarding scars were amended to allow for separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, Diagnostic Code 7804 provides that, one or two unstable or painful scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation and five or more such scars warrant a 30 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DC's 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  

Diagnostic Code 7800 provides that compensation is warranted for scars affecting the head, face or neck that are associated with one or more characteristics of disfigurement.  

Diagnostic Code 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; and a deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7800-7805 (effective October 23, 2008).

The Board finds that the VA examination reports and treatment records, overall, do not show that the Veteran's appendectomy scar is a burn scar; a scar of the head, face or neck; or a scar covering an area or areas of 144 square inches (929 sq. cm.).  The Board notes the Veteran has been separately assigned a noncompensable rating under Code 7818 for malignant skin neoplasms for a residual scar related to skin cancer, but the Veteran has not asserted it is painful or unstable during the period on appeal.  His appendectomy scar has been manifested by pain, but not a frequent loss of covering of skin over the scar during the period on appeal.  

On May 2008 examination, the Veteran reported tenderness, but no functional impairment.  His scar measured 7 cm by 1.5 cm (10.5 sq. cm).  There was no instability or tissue loss.  On January 2014 examination, the Veteran reported his scar caused pain and discomfort.  The scar, measuring 7 cm by 1.45 cm (10.15 sq. cm), was described as superficial and not unstable.  The examiner found it did not result in a limitation of function, but impacted the Veteran's ability to work, based on his reports that it affected his ability to lift, push, and pull.  During the October 2014 hearing, the Veteran testified skin flakes off his scar, but only "occasionally," or once a month.  As such, his appendectomy scar has not been shown to be painful and unstable.  

The Board has considered the Veteran's and his representative's assertions that his appendectomy scar has resulted in a low back disability that should be separately rated pursuant to Diagnostic Code 7805.  The Veteran's VA treatment records show he has been diagnosed with degenerative changes of the lumbar spine.  However, his treatment records and examination reports show his diagnosed low back disability has not been related to his appendectomy scar.  In fact, the May 2008 and January 2014 examiners found the scar did not result in a limitation of function.  The January 2014 examiner noted the Veteran reported it affected his ability to lift, push, and pull, but did not relate it to a low back disability in any way.  The evidence of record also does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the etiology of a low back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As such, a separate evaluation is not warranted, but the Board notes it has referred a claim for secondary service connection for a low back disability in the Introduction.

The Board also recognizes the Veteran's assertions that the severity of his scar warrants an increased rating based on its irregular shape and color, but again, he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of his appendectomy scar.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran argues that the medical evidence supports an increased disability rating, he is not competent to make such assertions.  The Board also acknowledges the Veteran's assertions that his scar is the result of substandard medical care in a foreign country, but as noted, primary concern is the present level of disability, not its etiology.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's appendectomy scar more nearly approximates the criteria for a rating in excess of 10 percent for an unstable or painful scar, either under the criteria applicable prior to October 23, 2008 or the criteria effective from that date.  Staged ratings are therefore not warranted.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's appendectomy scar under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's appendectomy scar symptomatology to the applicable criteria, the Board finds that the degree of disability that was shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's appendectomy is manifested by pain and occasional loss of skin covering the scar.  Such symptomatology (and effects on daily living) is contemplated by the rating criteria and does not present an exceptional disability picture.  As noted, the January 2014 examiner noted the scar affected the Veteran's ability to work, but based on his reports that it affected his ability to lift, push, and pull.  The examiner specifically found the scar does not result in a limitation of function.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his appendectomy scar is not warranted.  38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111.  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to his appendectomy scar.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran reported his scar affected his ability to work during the January 2014 VA examination and the October 2014 Board hearing, but testified during the Board hearing that he is employed full-time.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Right knee disability

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id. Limitation of motion must be objectively confirmed by findings "such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Id. The use of the phrase "such as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran's disorder, and the effect of those symptoms on the claimant's social and industrial adaptability.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Included within 38 C.F.R. § 4.71a  are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

As an initial matter, the Board notes there is no medical or lay evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262 and 5263 do not apply in this case.   

Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling. A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board finds the Veteran's right knee disability does not warrant a higher rating under Diagnostic Code 5257.  The Veteran's VA treatment records and examination reports do not show evidence of "severe" recurrent subluxation or lateral instability of his right knee.  The Veteran reported instability during the March 2010 VA examination, a "slipping sensation" during the January 2014 VA examination, and instability during the October 2014, Board hearing.  He also reported using a brace and cane to ambulate at times, but stability tests performed during the May 2008, March 2010, and January 2014 VA examinations were normal.  As such, the record does not show clinical evidence of instability or subluxation to a "severe" degree.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5257 for other impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Now, the analysis must turn to whether the Veteran is entitled to separate ratings for his right knee disability under any other applicable diagnostic code.

Turning to the meniscus, the Veteran is shown to have a medial meniscal tear of the posterior horn.  The Board, therefore, has considered whether a separate rating under Diagnostic Code 5258 is warranted.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  He has reported only occasional locking, several times a year, which the Board finds is not "frequent" as contemplated under Diagnostic Code 5258.  Likewise, while an August 2013 MRI showed small joint effusion, the October 2013 VA surgical outpatient note found no effusion, the 2010 VA examination report noted that he reported effusion only one time, and no effusion was found in the 2008 X-rays.  With respect to pain, the Board notes that it is awarding a separate 10 percent rating under Diagnostic Code 5003 for, in part, painful motion.  38 C.F.R. § 4.14.  This evidence does not more nearly approximate the level of disability necessary for a separate 20 percent rating under Diagnostic Code 5258.  

Furthermore, it is not shown that there was the removal of semilunar cartilage.  The Veteran was scheduled to undergo an arthroscopy and possible meniscectomy in October 2013, but the procedure was cancelled at the request of the Veteran.  The January 2014 examiner noted the Veteran had not undergone a meniscectomy.  As such, a separate 10 percent rating for the removal of semilunar cartilage under Code 5259 is not warranted.  

On March 2010 examination, the Veteran's right knee range of motion was 0 to 95 on repeated measurements.  On January 2014 examination, his range of motion was 0 to 105 degrees on repeated measurements.  As such, the record does not show the Veteran's right knee disability has been manifested by flexion limited to 60 degrees or less or extension limited to 5 degrees or more.  Accordingly, a compensable rating under either Diagnostic Code 5260 or 5261 is not warranted.

Turning to Code 5003, in light of the X-ray findings of degenerative arthritis of the right knee, and the objective findings that the knee is affected by a limitation of motion confirmed by satisfactory evidence of painful motion, the Board finds that a separate 10 percent disability rating is warranted under Code 5003.  The Board recognizes there was no objective evidence of pain on range of motion testing, but the March examiner opined the Veteran's right knee pain affected his range of motion and reduced his endurance.  The January 2014 examiner also found the Veteran's right knee had less movement than normal and that his disability caused reduced endurance.  

The Board recognizes the Veteran's assertions that the severity of his right knee warrants an increased rating, but again, he is not shown to have requisite medical training, expertise, or credentials needed to render a medical opinion as to the extent and nature of his right knee disability.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca. However, an increased evaluation for the Veteran's right knee is not warranted on the basis of functional loss due to pain or weakness.  In this regard, the Board observes that the Veteran has complained of symptomatology such as pain and weakness.  However, the effect of this symptomatology is already contemplated in the separate 10 percent evaluation assigned under Diagnostic Code 5003 for a limitation of motion.  A higher evaluation is not warranted, particularly as the March 2010 and January 2014 VA examiners found no objective evidence of pain or reduced motion following repetitive range of motion testing.  
 
Additionally, as the evidence in the record shows that the Veteran's symptoms have been essentially consistent through the appeal period, staged ratings are not warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's right knee disability under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 115.  His right knee disability does not present an exceptional disability picture; the manifestations of (and effects on daily living from) his right knee disability, including painful movement, locking, instability, a limitation of motion, weakness, and the resulting limitations, are addressed by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints, the rating schedule specifically contemplates factors such as less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss (which encompass all symptoms and impairment shown in the instant case).  In short, the rating criteria not only contemplate his symptoms, but the severity of his disability.  Thus, the Board finds that he does not experience any symptomatology with regard to his right knee disability that is not contemplated under the relevant rating criteria.  He is also not shown to have been hospitalized for any episodes related to his right knee disability.  For these reasons, the Board finds a referral for extraschedular consideration is not warranted.

The Veteran did not claim his service-connected right knee disability made him unemployable.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

Entitlement to a rating in excess of 10 percent for an appendectomy scar is denied.

A separate 10 percent rating for degenerative arthritis of the right knee is warranted; entitlement to a rating in excess of 20 percent for the Veteran's right knee instability is denied.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


